Citation Nr: 1506744	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-17 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for scar on the anterior surface of the trunk associated with an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted service connection for an appendectomy scar and assigned a noncompensable evaluation, effective July 23, 2009.  In November 2012, the RO increased the evaluation to 10 percent, effective July 23, 2009.  

The issue of entitlement to an initial compensable evaluation for inguinal hernia scar has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's appendectomy scar is linear and stable; it is manifested by pain, tenderness, and irritation, but no limitation of function.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for scar on the anterior surface of the trunk associated with an appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

Where, as here with the claim for a higher initial rating for the service-connected appendectomy scar, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes VA treatment records and lay statements.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.  The Veteran was afforded VA examinations in February 2010 and October 2012 that the Board finds cumulatively adequate because the examiners discussed his medical history, described his appendectomy scar and associated symptoms in detail, and supported all conclusions with analyses based on objective observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.

In March 2010, the RO granted service connection for an appendectomy scar and assigned a noncompensable evaluation under DC 7805, effective July 23, 2009.  In November 2012, the RO increased the evaluation to 10 percent under DC 7804, effective July 23, 2009.  

Under DC 7804, one scar that is unstable or painful warrants a maximum 10 percent rating.  38 C.F.R. § 4.118, DC 7804.  Note 1 to DC 7804 notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2014).

The medical evidence does not show that the Veteran's appendectomy scar is a burn scar; a scar of the head, face or neck; a scar covering an area or areas of 144 square inches (929 sq. cm.); or nonlinear.  Thus, DCs 7800, 7801, and 7802 are not applicable. 

The Veteran's appendectomy scar is linear.  See October 2012 and February 2010 VA Examination Reports.  There is no evidence of functional loss.  It has been manifested by pain, tenderness, and irritation.  Specifically, the Veteran complains that the scar is right at his beltline and "rubs constantly."  See May 2010 VA Form 21-4138.  In his July 2012 VA Form 9, the Veteran stated that his appendectomy scar was "inflamed, red, and raw."  The October 2012 VA examiner noted that the scar was slightly reddened.  VA treatment records and VA examination reports do not support the Veteran's contention that the scar is inflamed or raw (unstable).  

The Board recognizes the Veteran's assertions that the severity of his scar warrants an increased rating, but he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of his appendectomy scar.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran argues that the medical evidence supports an increased disability rating, he is not competent to make such assertions.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim that the Veteran's appendectomy scar more nearly approximates the criteria in excess of a 10 percent rating for an unstable or painful scar.  Staged ratings are therefore not warranted.

As for an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's appendectomy scar.  The primary symptoms associated with the scar are pain, tenderness, and irritation.  He has not asserted any symptoms related to his appendectomy scar that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for scar on the anterior surface of the trunk associated with an appendectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


